

Nicor Inc.
Form 10-Q
Exhibit 10.13
AMENDMENT NO. 2 TO THE INTERIM COOPERATIVE AGREEMENT


Commonwealth Edison Company (“Edison”), an Illinois corporation, and Nicor Gas
(“Nicor”) (formerly known as Northern Illinois Gas Company), an Illinois
corporation, (collectively, “Utilities”) hereby modify their Interim Cooperative
Agreement of October 28, 1993, as amended, (“Agreement”) by entering into this
Amendment No. 2 (“Amendment”) to the Agreement.


WHEREAS, without admitting any liability, the Utilities entered into the
Agreement to provide an interim cooperative arrangement for the Utilities to
address certain issues at certain former manufactured gas plant (“MGP”) sites in
Illinois;


WHEREAS, the Utilities have decided that ten (10) sites should be added to the
list of MGP sites on Attachment A to the Agreement (“Site List”);


WHEREAS, the Utilities have decided that other amendments should be made to the
Agreement;


NOW, THEREFORE, based on the covenants and mutual promises contained herein,
Edison and Nicor agree that, pursuant to Section 16 of the Agreement, the
Agreement is modified as follows.


1.
The Site list in Attachment A of the Agreement is amended to include the
following MGP sites (collectively, the “Ten Sites”):



Dixon 1 (2nd St.)
Dixon II (River & Perry)
DuQuoin (Chestnut)
Elgin TDC-570-0044
Kenilworth
Mendota (Main St.)
Murphysboro I (Walnut)
Murphysboro II (Big Muddy)
Rockford (Avon & Cedar)
Rockford II (Mulberry)


The Ten Sites are subject to all of the terms of the Agreement, except as
otherwise provided in this Amendment. If there is any conflict between the terms
of the Agreement and the terms of this Amendment, the terms of this Amendment
shall govern.


2.
Section 1.2 is amended as follows:




 
a)
In the first sentence, delete “unless ninety (90) days before the Utility
intends to commence such litigation it sends the other Utility, by telecopy and
U.S. mail, written notice of such intent” and replace it with “unless the
Utility provides the other Utility at least 90 days prior written notice, by
telecopy and U.S. mail, of its intent to commence such litigation”;




 
b)
In the second sentence, insert “or after” following “on”;




 
c)
In the third sentence, insert “or after” following “On”.



3.
The following is added as a new Section 2.2 and the current Section 2.2 and 2.3
are renumbered as 2.3 and 2.4, respectively:




 
a)
The Utilities, or the Coordinator/Utility in connection with its retention of
consultants or contractors, from time to time may agree, or have agreed, to
provide an indemnity and/or defense to a current owner, consultant, or other
third-party involved with an MGP site listed on Attachment A, or to an agent
under an agreement to execute manifests in accordance with Section 8(e) below
and Attachment D. The indemnification and /or defense obligations that the
Utilities or the Coordinator/Utility are required to perform under any written
agreement (including all reasonable attorney and consultant fees and expenses)
shall be Shared Costs regardless of whether or when such indemnification or
defense obligations arise, and regardless of the extent (if any) to which such
obligations are associated with investigation or remediation of an MGP site. The
indemnification and defense obligations specified in the preceding sentence are
hereinafter referred to as “Indemnification Obligations.” The Indemnification
Obligations may include, for example, an indemnity to the owner of an MGP site
for property damage or personal injury caused during any investigation or
remediation, or for any additional investigation or remediation required by a
governmental agency beyond that initially performed by the Utilities. Each
Utility shall pay 50% of the costs of any kind or nature whatsoever of
performing any Indemnification Obligations, subject to the final allocation of
Shared Costs between the Utilities pursuant to Sections 4, 5 and 6 of this
Agreement. For example, if one Utility is allocated 60% of the Shared Costs for
an MGP site, that Utility shall be allocated 60% of any Indemnification
Obligations for that site. If, in accordance with the terms of this Agreement
governing litigation between the Utilities involving a site on the Site List,
the Utilities litigate any issues concerning their respective potential
liability for Shared Costs for a site on the Site List, or the allocation of
Shared Costs for a site on the Site List, the Indemnification Obligations for
such site shall be allocated pursuant to the allocation of Shared Costs
resulting from a final judgment in such litigation or settlement or such
litigation. Any written agreement that creates any Indemnification Obligations
benefiting a third-party (other than a contractor or consultant found to be
mutually acceptable under Section 8(a) of this Agreement) that is entered into
by either Utility after the date of this Second Amendment to the Agreement shall
be executed by both Utilities.




 
b)
As part of the investigation and/or remediation strategy for an MGP site on the
Site List, the Utilities may elect to purchase all or a portion of the site.
Title to all sites purchased under this Section 2.2(b) shall be held in an
Illinois land trust established with a mutually acceptable land trustee with the
Utilities as sole beneficiaries. All costs and liabilities of purchasing and
owning the site shall be Shared Costs including, but not limited to, the
purchase price, closing costs or fees, taxes, insurance, maintenance, external
legal fees and trustee fees directly arising from the purchase or ongoing
ownership of the site.



The Utilities shall enter into a property management agreement that shall
provide, among other things, that one-half of any and all revenue (e.g. rental
or lease payments) derived from the ownership of any site purchased pursuant to
this Section 2.2(b) shall be distributed to each Utility on a monthly basis
(hereinafter referred to as “MGP Site Revenue”). For any site purchased pursuant
to this Section 2.2(b), all MGP Site Revenues distributed before the final
allocation of Shared Costs between the Utlities pursuant to Sections 4, 5, and 6
of this Agreement shall be redistributed, and any future MGP Site Revenues shall
be distributed, consistent with the final allocation. For example, if one
Utility is allocated 60% of the Shared Costs for a purchased former MGP site,
that Utility shall be allocated 60% of all past and future MGP Site Revenues.
If, in accordance with the terms of this Agreement governing litigation between
the Utilities involving a site on the Site List, the Utilities litigate any
issues concerning their respective potential liability for Shared Costs for a
site on the Site List, or the allocation of Shared Costs for a site on the Site
List, the MGP Site Revenue for such site shall be allocated pursuant to the
allocation of Shared Costs resulting from a final judgment in such litigation or
settlement of such litigation.


4.
The current Section 2.2(b) as amended by Amendment No. 1 to the Interim
Cooperative Agreement (“Amendment No. 1”), which Section is renumbered as
Section 2.3(b), is amended by deleting the semi-colon and replacing it with
“except as provided in Section 2.2;”.



5.
The current Section 3.1(d) (iv) of the Agreement, as added by Amendment No. 1,
is deleted and replaced with:




 
(iv)
any costs of any kind or nature whatsoever that Edison and CIPS incur at any
time, if approved by Nicor, to perform indemnification and/or defense
obligations under written agreements with the Mutual Life Insurance Company of
New York and/or Ares Realty Capital, Inc. concerning in any way whatsoever
potential manufactured gas plant materials at the Southtowne Shopping Center;

 
(v)
any costs of any kind or nature whatsoever that Edison and CIPS incur at any
time, if approved by Nicor, to perform indemnification and/or defense
obligations under written agreements with consultants, or the current or former
owners of all or part of the DuQuoin MGP Site, or land adjacent thereto,
concerning in any way whatsoever manufactured gas plant material;



6.
The current Section 3.1(d) (v) of the Agreement, as added by Amendment No. 1, is
renumbered as Section 3.1(d) (vi).



7.
Section 3.1 of the Agreement, as amended by Amendment No. 1, is amended by: (1)
deleting the period at the end of Section 3.1(d) and replacing it with a
semi-colon and the word “and” and adding the following after Section 3.1(d):




 
e.
all costs incurred for Kenilworth and Rockford (Avon and Cedar) since December
1, 1997;




 
f.
all costs incurred for Murphysboro II (Big Muddy) since December 1, 1997, minus
all amounts ultimately paid by Ameren/CIPS.



8.
Section 6.8, as amended by Amendment No. 1, is amended to read, in pertinent
part, as follows:



; provided, however, that such condition shall not apply to the Final Cost
Allocation for the Shared Costs for the Four Sites added by Amendment No. 1 and
then Ten Sites added in this Amendment No.2. The allocation of Shared Costs for
each of the Four Sites and the Ten Sites may range from 0% to 100% for either
Utility.


9.
The beginning of the first line of Section 6.8 (a), as amended in Amendment No.
1, shall be amended to read as follows: “Except with respect to the Four and the
Ten Sites.”



10.
The fourth line of Section 6.8(b), as amended in Amendment No. 1, shall be
amended to read, in pertinent part, as follows: “except with respect to the Four
Sites and the Ten Sites”.



11.
Section 8(e) is amended by deleting the current text and replacing it with: each
Utility will cooperate, as provided in Attachment D, in the execution of any
manifests needed involving the removal of waste;



12.
Section 9 of the Agreement is amended by deleting the period at the end of
Section 9(c), replacing it with a semi-colon and then inserting the following:




 
d)
neither Edison nor Nicor will assert laches against the other in any proceeding
regarding possible remediation or investigation (including a cause of action
regarding the Utilities’ respective potential liability for Shared Costs for a
site or sites on the Site List or the allocation of Shared Costs between the
Utilities for a site or sites on the Site List) arising from or relating to any
of the sites on the Site List. This waiver shall apply only to sites on the Site
List for which the Utilities have agreed to allocate Shared Costs within the
meaning of Section 1.1 or Section 3 of the Agreement.



13.
Section 8(f) is amended by deleting the period and replacing it with a
semi-colon and the following:




 
g)
designate a Coordinator/Utility for each site or portion thereof purchased in
accordance with Section 2.2(b), and it shall be the Coordinator/Utility’s
responsibility to actively manage the Utilities’ ownership interests, subject to
the direction of the Management Committee established under Attachment C.



14.
Section 26 of the Agreement, as amended by Amendment No. 1, is amended by
deleting it and replacing it with the following:




 
26.
Certain costs. If the Utilities incur Shared Costs that they agree that they
need to incur prior to the approval or disapproval of Amendment No. 1 or
Amendment No. 2 to the Interim Cooperative Agreement by the Illinois Commerce
Commission (to the extent such approval is required by Section 7-102 of the
Public Utilities Act), the Utilities shall act in accordance with Amendment No.
1 or Amendment No. 2 to the Interim Cooperative Agreement with regard to such
Shared Costs, including, but not limited to, the condition that each Utility
will pay, on an interim basis, 50% of the costs that it agrees to incur for a
site.



15.
The following Section 28 is added to the Agreement:




 
28.
 Terms. Each defined term stated in a singular form shall include the plural
form and each defined term stated in a plural form shall include the singular
form. The term “consultant” includes “contractor” and the term “contractor”
includes “consultant”.



16.
Section 5.2 of Attachment C is amended by inserting the following after the
second sentence:



Notwithstanding any other provision of this Agreement, the Utilities recognize
that it may be cost efficient and mutually beneficial for the Management
Committee to approve the purchase of certain equipment that can be used at more
than one MGP site.


17.
Section 2.4 of Attachment C is amended by inserting the following sentence after
the last sentence of the current Section 2.4:



All costs that either Utility recovers from a third party, such as pursuant to
an indemnification claim against a consultant, in connection with any claims or
suits brought against either Utility arising out of operations hereunder shall
be distributed between the Utilities, on an interim and final basis, in the same
manner that Shared Costs for that site are allocated between the Utilities on an
interim and final basis, provided, however, that any recovery by either Utility
from an insurance policy of the cost of remediation shall not be considered a
claim or suit arising from operations for purposes of this Section 2.4


18.
The effective date (“Effective Date”) of this Amendment shall be the date of the
last party to execute this Amendment. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



19.
As hereinabove amended, the Agreement will remain in full force and effect.



IN WITNESS WHEREOF, each Utility designated below enters into this Amendment.
Each person signing this Amendment represents and warrants that he or she has
been duly authorized to enter into this Amendment by the company or entity on
whose behalf it is indicted that the person is signing.










Dated: March 6, 2000                 Party: Commonwealth Edison Company






By: /s/ MARY F. O’TOOLE____________
(Signature)


 
Mary F. O’Toole             Environmental Services Manager
(Name and Title)


Dated: February 23, 2000             Party: Nicor Gas 


By: ___/s/ BRIAN C. ELLIOTT      2/23/00____________
(Signature)




Brian C. Elliott         Vice President______________
(Name and Title)






--------------------------------------------------------------------------------









Attachment D


Waste Manifest Agency Agreement and Procedures






1. Pursuant to Section 8(e) of the Agreement, as amended by Amendment No. 2 to
the Interim Agreement, each Utility has agreed to cooperate in the execution of
any manifests needed involving the removal of waste from any MGP site listed in
Attachment A.


2.  Each Utility may elect to delegate authority on a site-by-site basis to a
specific individual(s) employed by either Utility (“Utility Agent”) to execute
any manifests needed involving the removal of waste from any MGP site subject to
the Interim Agreement. The Utility Agent that executes any such manifests for a
particular site shall be employed by the Coordinator/Utility for the site. Each
Utility also may agree to delegate agency authority to execute waste manifests
on a site-by-site basis to a specific individual(s) employed by the consultant
(“Consultant Agent”) previously found to be mutually acceptable pursuant to
Section 8(a) of the Interim Agreement for the particular site.
 
3. This agency authority shall apply only to manufactured gas plant related
wastes removed from a site subject to the Agreement at which site the Utilities
have agreed to incur costs pursuant to Section 1.1 of the Agreement.


4. To effectuate this agency authority for a particular MGP site, each Utility
and, as appropriate, each approved contractor, shall execute a form
substantially the same in form and substance as Exhibit 1 (“Delegation Form”). A
Delegation Form, substantially the same in form and substance as Exhibit 1,
shall be necessary for each MGP site. Each Delegation Form shall include the
following:
 
a. the MGP site covered by the agency authority.

a. the dates upon which the agency authority commences and terminates;


b. the specific names of the individual(s) who are authorized to execute
manifests on


behalf of the Utilities;



 
c.
specific directions that the agent execute the manifests as follows: “[insert
name] on behalf of Commonwealth Edison Company and Nicor Gas”;




 
d.
specific directions that any third-party agent ship wastes only to facilities
approved, in writing, by the Utilities and only by shipping companies and
methods approved, in writing, by the Utilities; and




 
e.
signatures from personnel of both Utilities who are duly authorized to delegate
agency authority to execute waste manifests.



5. The Coordinator/Utility shall be responsible for complying with any and all
exception, discrepancy, annual and other reporting obligations associated with
shipments covered by this agency agreement regardless of whether the manifests
for the site are executed by a Utility Agent or Consultant Agent. At the end of
each calendar quarter of each year (i.e., March 31, June 30, September 30 and
December 31), the Coordinator/Utility also shall forward copies all manifests
executed by the designated disposal facility and returned to the
Coordinator/Utility during that calendar quarter.











